Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
After carefully reviewing applicant arguments, claim limitations and prior art references, examiner submits prior art rejection is overcome. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 13-14, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 13-14 that includes 
Claims 1 & 13-14:
…
“
a reflection point acquiring unit that acquires, using a radar that emits electromagnetic waves, a reflection-point group of reflection points of the electromagnetic waves reflected by an object that is present on the travel route; an image acquiring unit that acquires, using a processor, an image of the travel route using a camera; a reflection point correcting unit that converts, using the processor, positions of the reflection points configuring the reflection-point group to positions in the image acquired by the image acquiring unit, and corrects, using the processor, the reflection-point group by removing an erroneous reflection point that is determined to be highly likely not to be a reflection point of the roadside object from the reflection-point group of the reflection points in the image through image processing of the image; and a shape recognizing unit that recognizes a shape of the roadside object using the corrected reflection-point group.
”
	Regarding dependent claims 2-12 these claims are allowed because of their dependence on independent claims 1 & 13-14 which has been deemed allowable subject matter above.
CLOSEST REFERENCE OF RECORD
The following is the summary of closest references of record:
Wee (U.S. Publication 2012/0081544)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661